IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,931


                      EX PARTE JOSE ANTONIO ROMERO, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 2007-CR-9123B IN THE 399th DISTRICT COURT
                              FROM BEXAR COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of injury to a child

and sentenced to fifty-five years’ imprisonment. The Fourth Court of Appeals affirmed his

conviction. Romero v. State, No. 04-08-00014-CR (Tex. App.–San Antonio, delivered February 25,

2009, no pet.).

        Applicant contends, inter alia, that his appellate counsel rendered ineffective assistance

because counsel failed to timely notify Applicant that his conviction had been affirmed and failed

to advise him of his right to petition pro se for discretionary review.
                                                                                                        2

       Appellate counsel filed an affidavit with the trial court. Based on that affidavit, the trial court

has entered findings of fact and conclusions of law that appellate counsel failed to timely notify

Applicant that his conviction had been affirmed and failed to advise him of his right to petition for

discretionary review pro se. The trial court recommends that relief be granted. Ex parte Wilson, 956
S.W.2d 25 (Tex. Crim. App. 1997).

       We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition

for discretionary review of the judgment of the Fourth Court of Appeals in Cause No. 04-08-00014-

CR that affirmed his conviction in Cause No. 2007-CR-9123B from the 399th District Court of

Bexar County. Applicant shall file his petition for discretionary review with this Court within 30

days of the date on which this Court’s mandate issues.

       The Applicant’s remaining claims are dismissed. Ex parte Torres, 943 S.W.2d 469 (Tex.

Crim. App. 1997).



Delivered: December 19, 2012
Do not publish